                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION

                                       NO. 7:17-CV-44-FL



 MELISSA GORE,                                  )
                                                )
                      Plaintiff,                )
                                                )
       v.                                       )
                                                )                      ORDER
 WAL-MART STORES, INC.; XYZ                     )
 CORPORATION, INC.; and JOHN DOE,               )
                                                )
                      Defendants.               )



       This matter is before the court on the parties’ joint motion to remand this matter to the

General Court of Justice, Superior Court Division, Columbus County, North Carolina. (DE 27). The

issue has been briefed and is ripe for disposition. On February 27, 2017, this action was removed

to this court. The parties have now filed a joint motion for remand. Accordingly, the parties’ joint

motion for remand (DE 27) is GRANTED.

       This matter is hereby REMANDED to the General Court of Justice, Superior Court Division,

Columbus County, North Carolina. The clerk is DIRECTED to mail a certified copy of this order

of remand to the Clerk of Superior Court of Columbus County, North Carolina. The clerk is

FURTHER DIRECTED to close this case.

       SO ORDERED, this the 5th day of February, 2019.



                                              _____________________________
                                              LOUISE W. FLANAGAN
                                              United States District Judge
